Case 7:19-cv-03981-NSR Document 20 Filed 09/11/19 Page 1 of 7
Case 7-19-cv-03981-NSR Document 11-1 Filed in NYSD on 08/28/2019 Page 99 of 106

UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK

ORRIN S. ANDERSON, A/K/A ORRIN ANDERSON,
A/K/A ORRIN SCOTT ANDERSON,

Debtor and Plaintiff
on behalf of himself .
and all others similarly DAG -cve 395)
situated, NO. {DE-Ease-No-}-

Vv.

CAPITAL ONE BANK (USA), N.A.

Defendant.

 

 

 

ORDER OF DISMISSAL WITH PREJUDICE

This matter came before the Court for hearing pursuant to the Order of the United States

Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court’) dated_

A

\ "iD, 201°j, on the application of the Parties for approval of the Settlement set forth in the

 

F
4

Settlement Agreement and Release dated April 3, 2019 (the “Agreement’”). On Neat 29, 201%, the
Bankruptcy Court granted preliminary approval of the proposed class action settlement set forth
in the Agreement between Plaintiff Orrin S. Anderson (“Class Representative”), on behalf of
himself and all members of the Class, and Capital One Bank (USA), N.A. (“Capital One”). The
Bankruptcy Court also provisionally certified the Class for settlement purposes and approved the
procedure for giving Class Notice to the members of the Settlement Class. This Court finds that
the Class Notice, substantially in the form approved by the Bankruptcy Court in the Preliminary
Approval Order, was given in the manner ordered by the Bankruptcy Court, constitutes the best

_ practicable notice, and was fair, reasonable, and adequate.

  

 
Case 7:19-cv-03981-NSR Document 20 Filed 09/11/19 Page 2 of 7
Case 7-19-cv-03981-NSR  Document11-1 Filed in NYSD on 08/28/2019 Page 100 of 106

On degt: —_ 2019, this Court held a duly noticed Final Approval Hearing to

consider: (1) whether the terms and conditions of the Agreement are fair, reasonable and
adequate; (2) whether a judgment should be entered dismissing the Class Representative’s
Released Claims on the merits and with prejudice; and (3) whether and in what amount to award
attorneys’ fees and expenses to Class Counsel for the Class.

IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

I. Definitions. This Judgment incorporates by reference the definitions in the
Agreement, and all capitalized terms used but not defined herein shall have the same meanings
as in the Agreement.

2. Jurisdiction. This Court has jurisdiction over the subject matter of the Action
and over all parties to the Action, including all Members of the Class, and venue in this Court is
proper.

3. No Merits Determination. By entering this Order, the Court does not make any
determination as to the merits of this case.

4, Settlement Class. Pursuant to Rule 23 of the Federal Rules of Civil Procedure,
this Court hereby finally certifies this Action as a class action, with the Class defined as those
individuals i) who maintained a Credit Card Account; (it) whose debt related to a Credit Card
Account was charged off and then sold to a Debt Buyer on or after January 1, 2008, and (iii) who
post-sale sought and obtained a discharge as a result of his/her bankruptcy under Chapter 7 of
the Bankruptcy Code, through and including March 22, 2016. The Court finds, for settlement
purposes only, that class certification under Fed. R. Civ. P. 23(b)(3) is appropriate in that, in the
settlement context: (a) the Members of the Class are so numerous that joinder of all Class
Members in the class action is impracticable; (b) there are questions of law and fact common to

the Class which predominate over any individual question; (c) the claims of the Class

-2-

 
Case 7:19-cv-03981-NSR Document 20 Filed 09/11/19 Page 3 of 7
Case 7-19-cv-03981-NSR Document 11-1 — Filed in NYSD on 08/28/2019 Page 101 of 106

Representative are typical of the claims of the Class; (d) the Class Representative and his counsel
will fairly and adequately represent and protect the interests of the Class Members; (e) the class
is ascertainable; and (f) a class action is superior to other available methods for the fair and
efficient adjudication of the controversy.

5. Designation of Class Representative and Class Counsel. The Court confirms
the prior appointments of the Plaintiff Orrin S. Anderson as Class Representative, and the law
firms of Boies Schiller Flexner LLP and Charles Juntikka & Associates LLP as Class Counsel.

6. Settlement Approval. Pursuant to Federal Rule of Civil Procedure 23, this Court
hereby approves the Settlement set forth in the Agreement and finds that the Settlement is, in all
respects, fair, reasonable and adequate to the Parties. The Court further finds that the Settlement
set forth in the Agreement is the result of good faith arm’s-length negotiations between
experienced counsel representing the interests of the Parties. Accordingly, the Settlement
embodied in the Agreement is hereby finally approved in all respects, there is no just reason for
delay, and the Parties are hereby directed to perform its terms.

7. Credit Reporting. The Court further finds that insofar as Capital One has
requested that the Credit Reporting Agencies delete any Capital One-reported Tradelines with
respect to the Affected Accounts (as those terms are defined in the Agreement), Capital One has
cured any violation of a discharge order or noncompliance with applicable law, including the
Fair Credit Reporting Act, and that Capital One’s Tradeline-deletion request was consistent with
Capital One’s obligations, if any, to furnish post-sale, bankruptcy-related information with
respect to such accounts, If in the future Capital One sells Defaulted Credit Card Accounts to
Debt Buyers, and Capital One requests the deletion of associated Tradelines, as permitted under
section 3 of the Agreement, such request would be in compliance with applicable law, including

the Fair Credit Reporting Act, and remove any obligation to furnish post-sale, bankruptcy-related

-3-
Case 7:19-cv-03981-NSR Document 20 Filed 09/11/19 Page 4 of 7
Case 7-19-cv-03981-NSR Document 11-1 — Filed in NYSD on 08/28/2019 Page 102 of 106

information with respect to such accounts.

8. Dismissal with Prejudice. Final Judgment is hereby entered with respect to the
Released Claims of all Settlement Class Members, and the Released Claims in the Action are
hereby dismissed in their entirety with prejudice and without costs. All claims in the Action are
dismissed, and the case shall be closed pursuant to Paragraph 22 of this Order. Nothing herein
is intended to waive or prejudice the rights of Class Members who have timely excluded
themselves from the Class.

9, Releases. The releases as set forth in Section 10 of the Agreement together with
the definitions in Sections 1.1-1.57 relating thereto are expressly incorporated herein in all
respects and made effective by operation of this Judgment. The Court hereby approves the
release provisions as contained and incorporated in Section 10 of the Agreement, including but
not limited to the definitions of Released Claims, Releasors, Releasees and Unknown Claims.
The Releasors shall be deemed to have, and by operation of the Judgment shall have, fully, finally
and forever released, relinquished and discharged all Released Claims (including Unknown
Claims) against the Releasees.

10. Permanent Injunction. The Releasors, including the Class Representative and
all Settlement Class Members, and anyone claiming through or on behalf of any of them, are
forever barred and enjoined from filing, commencing, prosecuting, intervening in, or
participating in (as class members or otherwise) any action or any proceeding in any court of law
or equity, arbitration tribunal, administrative forum, or other forum of any kind (whether within
the United States or not), either directly, representatively or in any other capacity, asserting any
of the Released Claims (including Unknown Claims) against any of the Releasees. The Releasors
further are forever barred and enjoined from organizing Settlement Class Members, or soliciting

the participation of Settlement Class Members, or persons who would otherwise fall within the

-4.

 
Case 7:19-cv-03981-NSR Document 20 Filed 09/11/19 Page 5 of 7
Case 7-19-cv-03981-NSR Document 11-1 Filed in NYSD on 08/28/2019 Page 103 of 106

definition of Settlement Class Members but who have requested to be excluded from the
Settlement Class, in a separate class for purposes of pursuing any action (including by seeking
to amend a pending complaint or counterclaim to include class allegations, or seeking class
certification in a pending action in any jurisdiction based on or relating to any of the Released
Claims).

11. Approval of Class Notice. The form and means of disseminating notice as
provided for in the Order Preliminarily Approving Settlement and Providing for Notice
constituted the best notice practicable under the circumstances, including individual notice to all
Members of the Class who could be identified through reasonable effort. Said Notice provided
the best notice practicable under the circumstances of the proceedings and the matters set forth
therein, including the proposed Settlement set forth in the Agreement, to all persons entitled to
such notice, and said Notice fully satisfied the requirements of Federal Rule of Civil Procedure
23 and complied with all laws, including, but not limited to, the Due Process Clause of the United
States Constitution.

12. Attorneys’ Fees and Expenses, Incentive Award. Any order entered regarding
the Attorneys’ Fees and Expenses or the Incentive Award application shall in no way disturb or
affect this Judgment and shall be considered separate from this Judgment.

13. Use of Order. Neither this Order, the fact that a settlement was reached and filed,
the Agreement, nor any related negotiations, statements or proceedings shall be construed as,

offered as, admitted as, received as, used as, or deemed to be an admission or concession of
Case 7:19-cv-03981-NSR Document 20 Filed 09/11/19 Page 6 of 7
Case 7-19-cv-03981-NSR Document 11-1 — Filed in NYSD on 08/28/2019 Page 104 of 106

liability or wrongdoing whatsoever or breach of any duty on the part of Defendant. This Order is
not a finding of the validity or invalidity of any of the claims asserted or defenses raised in the
Action. In no event shall this Order, the fact that a settlement was reached, the Agreement, or any
of its provisions or any negotiations, statements, or proceedings relating to it in any way be used,
offered, admitted, or referred to in the Action, in any other action, or in any judicial, administrative,
regulatory, arbitration, or other proceeding, by any person or entity, except by the Parties and only
the Parties in a proceeding to enforce the Agreement.

14. Continuing Jurisdiction. Without affecting the finality of this Judgment in any
way, this Court hereby retains continuing jurisdiction over the administration, consummation,
enforcement, and interpretation of the Agreement, the Final Judgment, and for any other
necessary purpose, including to ensure compliance with the Protective Orders.

15. Termination of Settlement. In the event that the Settlement does not become
effective in accordance with the terms of the Agreement, or the Agreement is terminated pursuant
to Section 13 of the Agreement, the Parties shall be restored to their respective positions in the
Action prior to the execution of the Agreement, the certification of the Settlement Class shall be
automatically vacated, and this Judgment shall be rendered null and void (except Paragraph 13 of
this Order shall remain in effect) to the extent provided by and in accordance with the Agreement
and shall be vacated and, in such event, all orders entered and releases delivered in connection
herewith shall be null and void to the extent provided by and in accordance with the Agreement.

16. Implementation of the Agreement. The Parties are hereby authorized to

implement the terms of the Agreement.

 
Case 7:19-cv-03981-NSR Document 20 Filed 09/11/19 Page 7 of 7
Case 7-19-cv-03981-NSR Document 11-1 Filed in NYSD on 08/28/2019 Page 105 of 106

17. Claim Review and Deficiency Process. The Settlement Administrator shall
validate each Claim Form as directed in Section 5 of the Agreement. Full compliance with the
requirements of the terms of the Agreement and the Claim Form shall be necessary for the
submission of a valid Claim. The Settlement Administrator shall have the authority to determine
whether the submission of a Claim Form is complete and timely. The Settlement Administrator’s
determinations in this regard shall be final and non-appealable. Any Settlement Class Member
whose claim is rejected shall be barred from receiving payment under the Settlement for that
Claim Type 1 or 2 but shall in all other respects be bound by the terms of the Agreement and by
this Order.

18. Reasonable Extensions. Without further order of this Court, the Parties may
agree to reasonable extensions of time to carry out any of the provisions of the Agreement.

19. Class Action Fairness Act (CAFA) Notice. Defendant has provided notification
to all appropriate federal and state officials regarding the Settlement as required by 28 U.S.C. §
1715,

20. Preservation. Upon the Effective Date, the Defendant shall have no obligation
to preserve documents and evidence with respect to Released Claims, and the Class
Representative and Class Counsel may not pursue any spoliation claims or other actions or
sanctions against Defendant with respect to documents or evidence related to the Released
Claims,

21. Entry of Final Judgment. There is no just reason for delay in the entry of this
Order and Final Judgment and immediate entry by the Clerk of the Court is hereby directed.
22. Action Closed. The Clerk of the Court is hereby directed to close the Action.

IT IS SO ORDERED.
so ORDERED:

sasha: While Plains, wy oP

 

Sele tt, BWrs

 

 
